         Case 9:20-bk-11486-DS                   Doc 188 Filed 08/23/21 Entered 08/23/21 10:47:42                     Desc
                                                  Main Document     Page 1 of 4




                         1   McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                         2   Hagop T. Bedpyan, #131285
                              hagop.becioyan@mccormiekbarstow. com
                         3   Matthew P. Bunting, #306034
                              matthew. bunting^mccormlckbarstow, com
                         4   7647 North Fresno Street
                             Fresno, Galifornia 93720
                         5   Telephone:     (559) 433-1300
                             Facsimile:     (559) 433-2300
                         6
                             Attorneys for Creditors, DOUBLE EAGLE
                         I   INVESTMENTS, INC and JEFF CAMPBELL

                         8
                                                        UNITED STATES BANKRUPTCY COURT
                         9
                                           CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION
                    10

                    II
                             In re                                               Case No. 9;20-bk. l 1486-DS
                    12
                             SANTA MARIA BREWING CO INC.                         Chapter 11
                    13
                                                                                 Disclosure Statement Hearing
                    14                      Deblor-in-Posscssion                 Date:   August 24,2021
                                                                                 Time:   11:30 am.
                    15                                                           Place: Origination from Ct Rm. 201

                    16                                                           [Confirm Court's TelephonicA^ideo
                                                                                 Appearance Requirements
                    17                                                           Judge: Honorable Deborah J. Sallzman

                    18

                    19        STIPULATED MODIFICATION TO DEBTOR'S CHAPTER 11 PLAN FILED ON JULY
                                                                   13.2021 IDOC 1401
                    20

                    21               Santa Maria Brewing Co, Inc., the deblor-in-possession (the 'Debtor'), Jeff Campbell
                    22       ("Campbell") and Double Eagle Investments, Inc. ("DE") hereby stipulate to the Ibllowing
                    23       modification of the Debtor's Chapter 11 Plan filed on July 13, 2021 (the "Plan") [Doc 140], which
                    24       will result in Campbell (Debtor's second largest shareholder along with his wife Adrianne) and
                    25       largest general unsecured creditor) and DE voting in favor of, and supporting confirmation of the
                    26       Plan:

                    27               1.     Upon the effective date of the Plan, Debtor's Board of Directors ("Board") shall be
                    28       increased in size from the current three members to a maximum of seven members with Jeff and
McCOHWCK OAHSiWi.
 !5HkPPA«D. WaVtE &                                                                                       Case No. 9:20-bk-11486-DS
    CARRUTHLLP                                                               1
TUtHWJH fRtiW} i6t)«ST
       Case 9:20-bk-11486-DS                    Doc 188 Filed 08/23/21 Entered 08/23/21 10:47:42                     Desc
                                                 Main Document     Page 2 of 4




                     1    Adii^iie Ciu6pbell appointing            new directors and^   Debtor's third largest shareholders, Mike
                     2    and Marianne McCbrmick ("MeGorrnick") also appointing two new directors, which can include
                     2:   themselves, for a total of four new directors:

                     4:                    Upon the effective date of the Plarij Debtor's directors will consist of the following
                     5    or their nominees

                     6                     a.     Byron Moles;

                     7                     b.     Karen Moles;

                     8                     c.     Mike McCormick;

                     9                     d.     Marianne McCormick;

                10                         e.     Br>'an Fortin;

                11                         f.     Jeff Campbell; and
                12                         g-     Adrianne Campbell

                13               3.        Following the effective date of the Plan, Debtor will have annual shareholders

                14        meetings and otherwise follow California corporations law with respect to the governance of the

                15        reorganized Debtor;

                16               4.        Following the effective date ofthe Plan, Debtor shall maintain Directors and GiTicers

                17        insurance coverage for its directors and officers:

                18               5.        Following the effective date of the Plan, Debtor shall have its accountants prepare
                 19       annual reviewed financial statements and makethem available to its directorscommencingwith the
                20        2021 tax year;

                21               6.        Upon the effective date of the Plan, Debtor's By-Laws shall be amended to reflect

               m          the Changes reflected in the preceding paragraphs;

                23               7.        The Plan and Disclosure Statement shall be revised to include the provisions

                24        described herein before being sent to ercditors;

                25               8.        The Class 8 general unsecured claim of Campbell in the amount pf$2,673,420.71,
                26        as reflected in his araendcdiProof of Claim filed on July 14,2021 [Claim 35-3] shall be allowed and

                27        treated as a Class 8 claim; Campbell shall waive any and all other claims against the Debtor, its

                28        officers, difectors, affiliates, owners andagents, as of the effective date of the Plan
MCCORMiCk. Barctw.
 SH^PA8D,WAVre4
   CABRUTWUP
                                                                                9                        Gase No. 9:20-bk-11486-DS
            StKttt
         Case 9:20-bk-11486-DS                        Doc 188 Filed 08/23/21 Entered 08/23/21 10:47:42                Desc
                                                       Main Document     Page 3 of 4




                       1             9.        All proceedings in the derivative action currently pending in the San Luis Gbispo
                       2   County Superior Court» Case No. 20CVP-G282, entitled, Je/f CV:m7/76e//v derivatively on behalfof
                       3   Santa Maria Brewing Co., Inc., etc. v. Byron Moles; Karen Moles and DOES ISO, , shall be
                       4   continued pending approval of the Plan, and shall be dismissed with prejudicewith each party to
                       5   bear their own fees and costs upon the effective date of the Plan;

                       6             10.       Campbell and Double Eagle shall iorbear frorn serving Of taking any action with
                       7   regard to the breach of contract action filed in the Santa Barbara County Superior Court on July 6,
                       «   2021, Case No. 21CV02735, entitled,. e t c v, Byron Afb/ejf, etc., and alldeadlines and
                           response dates with respect to that action shall be continued pending approval of the Plan. 7his

                   la      action shall be dismissed with prqudice with each party to bear their owniees and costs, upon the
                   11      effective date ofthe Plan; and

                   12                11.       The Plan, as modified by this stipulation, will be accepted by Campbell and DE and
                   13      both of them will support and vote in favor of the Plan as modified by this stipulation.
                   14

                   15      Dated: August if , 2021                               McCORMICK, BARSTOW, SHEPPARD.
                                                                                     WAYTE & GARRUtH LLP
                   16

                   17

                   18                                                                      Hagop T. Bedoyan
                                                                                           Matthew p. Bunting
                   \9
                                                                          Attorneys lor Double Eagle Investments, Inc. and Jeff
                  2Q                                                                           Campbell

                  21
                           Dated; August 12.2021                                       LESLIE COHEN LAW. P.C.
                   22

                   23
                                                                           By:
                  24                                                                         Leslie A; Cohen
                                                                                 Attorneys for Santa Maria Brewing Co Inc.
                   25                                                                      Debtor-in-Possession

                   26      O39629M)00CO0 7819Q-45.1

                   27

                   2«
Mccormick, Barstow,
 ShepPAif®. VyAYTE;4
    CARRUTHLLP                                                                                           Case No 9:20-bk.| 1486-DS
          Case 9:20-bk-11486-DS                Doc 188 Filed 08/23/21 Entered 08/23/21 10:47:42                             Desc
                                                Main Document     Page 4 of 4



                                       PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                     7647 N. FRESNO STREET, FRESNO, CA 93720
A true and correct copy of the foregoing document entitled {specify): STIPULATED MODIFICATION TO DEBTOR'S
CHAPTER 11 PLAN FILED ON JULY 13, 2021 [DOC 140]
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 6005-2(d): and (b) in
the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING fNEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 23, 2021,1 checked the CM/EOF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
Hagop T Bedoyan haQOP.bedovan@mccormickbarstow.com. terrv.doutv@mccormickbarstow.com
Leslie A Cohen leslie@lesliecohenlaw.com. iaime@lesliecohenlaw.com:olivia@lesliecohenlaw.com
Jamie P Dreher idreher@downevbrand.com. mfrazier@downevbrand.com:courtfilinas@downevbrand.com
Lori L Enrico lori@Qiannettaenrico.com. melanie@qiannettaenrico.com
Brian D Fittipaldi brian.fittiDaldi@usdoi.QOv
Aian Craig Hochheiser ahochheiser@mauricewutscher.com. ar0driQue2@mauricewutscher.com
Sandra McBeth donna@mcbethleaal.com
Kenneth Misken Kenneth.M.Misken@usdoi.QOV
United States Trustee (ND) ustpreqion16.nd.ecf@usdoi.qov
Larry D Webb Webbiaw@Qmaii.com. Iarrv@webblaw.onmicrosoft,com


                                                                                  •    Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On [date]         , I served the following persons and/or entities at the last known addresses In this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.
                                                                                  •    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL fstate method
for each person or entitv served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on {date) August 23, 2021,1 served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document Is
filed.

Served via Fed Ex overnight
Hon. Deborah Saltzman
U.S. Bankruptcy Court
255 E. Temple Street
Los Angeles, CA 90012
                                                                                  •    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregolrig^ true and correct.

 08/23/21                     TERRY DOUTY
 Date                         Printed Name                                                   gnature


039629-000000 7556622,1 This form is mandatory. It has been approved for use by the United States B            •the Central District of
California.


June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
